Citation Nr: 1448330	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial rating for the residuals of a right wrist fracture, evaluated as noncompensably disabling prior to April 10, 2013 and 10 percent disabling from that date. 

2.  Entitlement to a higher initial (compensable) rating for the residuals of a left wrist fracture.  

3.  Entitlement to service connection for a disability of the upper back. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1998 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision issued by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the RO in New Orleans, Louisiana. 

The issue of entitlement to an increased rating for post-traumatic stress disorder (PTSD) was among the issues included in the statement of the case.  However, the Veteran expressed satisfaction with the evaluation of his PTSD and withdrew his claim in October 2008, and this matter was not certified to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge at the RO in September 2014.  Two days before the scheduled date of the hearing, the Veteran contacted the RO and stated that she would no longer be able to attend.  She said that the reason she was unable to attend the hearing was that she was to undergo surgery a few days prior to the date of her hearing.  The Veteran and her representative now request that the hearing be rescheduled.  

The Board finds that the Veteran has demonstrated good cause as to her inability to attend the previously scheduled hearing, and that the hearing should be rescheduled.  38 C.F.R. § 20.704(d) (2013).  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO (Travel Board hearing). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



